Campbell, J.
The defendants assign as error the imposition of five to seven years active sentences, contending that this constitutes cruel, unusual and unjust punishment in view of the age of the defendants, their past criminal records and the nature of the criminal acts. This is contained in the brief but not shown by the record. There is no merit in this assignment of error.
“We have held in case after case that when the punishment does not exceed the limits fixed by the statute, it cannot be considered cruel and unusual punishment in a constitutional sense.” State v. Elliott, 269 N.C. 683, 153 S.E. 2d 330. Mathis v. State of North Carolina, 266 F. Supp. 841 (M.D.N.C. 1967).
No error.
MallaRd, C.J. and MoRRis, J., concur.